DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8, 10-12, 14, 29, 31, 33-35, and 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining a parameter, which is both a mathematical algorithm and a mental process without significantly more. The claims recite a method and computer program device. This judicial exception is not integrated into a practical application because the method and CRM do not use a particular machine, effect a transformation, or apply the judicial exception in a meaningful way.  In fact, the method of claims 1, 29, and 41 only recite inferring data, which is an abstract idea in and of itself.  The methods claimed merely recite intended results without anything more and are therefore just the abstract idea of achieving said results. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons noted with respect practical application.
The dependent claims do not add any practical application or significantly more than the abstract idea of the independent claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-8, 10-12, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2012/0183190 A1 to Fukutani et al. in view of U.S. PG Pub. No. 2014/0058244 A1 to Krocak, or over Fukutani, Krocak, and the skill in the art.
Regarding claim 1, Fukutani discloses a method for estimating an optical property of a tissue from a photoacoustic image of the tissue or parts thereof comprising: inferring, the optical property at least at one voxel of the photoacoustic image by using a descriptor for said at least one voxel, wherein: at least part of the photoacoustic image is partitioned in a plurality of voxels and the descriptor is determined for each of said at least one voxel, wherein the descriptor for a given voxel of said at least one voxel comprises information related to the photoacoustic image for each contributing voxel of a set of contributing voxels, wherein the set of contributing voxels comprises one or more voxels other than said given voxel of said at least one voxel; wherein the information related to the photoacoustic image for each contributing voxel of the set of contributing voxels comprises a value of a photoacoustic signal corresponding to a measure of an energy of sound waves resulting from a photoacoustic effect in a corresponding contributing voxel (see Figs. 1-4 and para 7-30, 61-77, and 83-93).
Fukutani does not disclose a machine learning algorithm.  
However, Krocak discloses a machine learning algorithm for analyzing photoacoustic images (see abstract and para 30).
Alternatively, Examiner takes Official Notice that using a machine learning algorithm to process data efficiently is well known in the imaging arts.
It would have been obvious to one of skill in the art to have combined the teachings of Fukutani and Krocack or Fukutani, Krocak, and the skill in the art because doing so would allow for faster and automated method for performing the method of Fukutani in or order to best account for noise caused by speed of sound and directivity concerns.
Regarding claim 2, Fukutani discloses a method, wherein the descriptor further comprises, for each contributing voxel of the set of contributing voxels information related to a location of said given voxel and each of said contributing voxels with regard to a photoacoustic setup used for obtaining the photoacoustic image (see Figs. 1-4 and para 7-30, 61-77, and 83-93).
Regarding claims 6-8, Examiner takes Official Notice that training a machine learning algorithm, wherein during the training process the machine learning algorithm analyses a sequence of training images and learns how to infer an optical property of a tissue from the photoacoustic image of the tissue using said descriptors, wherein the sequence of training images comprises photoacoustic images of a tissue and values of the optical property of said tissue is well known in the art.  Further, Monte Carlo simulations are well known in the art for processing medical images.
It would have been obvious and predictable to have trained the machine learning algorithm because training a machine learning algorithm is the method by which said algorithms work.  Further, a skilled artisan would have recognized that training a machine learning algorithm is common place and predictable so that the algorithm can achieve its purpose.
Regarding claim 10, Krocak discloses a machine learning algorithm, comprising a measuring process after the training process, wherein during or after the measuring process, the machine learning algorithm infers the optical property at least at one voxel of the photoacoustic image from the descriptor determined for said at least one voxel (see abstract and para 30).
Alternatively, Examiner takes Official Notice that using a machine learning algorithm to process data efficiently is well known in the imaging arts.
It would have been obvious to one of skill in the art to have combined the teachings of Fukutani and Krocack or Fukutani, Krocak, and the skill in the art because doing so would allow for faster and automated method for performing the method of Fukutani in or order to best account for noise caused by speed of sound and directivity concerns.
Regarding claims 11 and 12, the combination of Fukutani and Krocak disclose a method, wherein the information related to a location of said given voxel and each of said contributing voxels with regard to the photoacoustic setup for each contributing voxel of the set of contributing voxels or the contribution specifier for each contributing voxel of the set of contributing voxels is determined before the measuring process; and wherein the information related to the photoacoustic image for each contributing voxel of a set of contributing voxels or the value of the photoacoustic signal for each contributing voxel of a set of contributing voxels is obtained during the measuring process (see citations and reasons to combine with respect to claim 1).  
Moreover, Examiner notes that it would have been a mere matter of design to optimize when values are obtained.  Selecting the timing does not appear to convey any specific advantage and the claim language itself suggests the timing could be before during the procedure.
Regarding claim 39, Fukutani discloses a method, wherein the optical property corresponds to or is at least related to any of a fluence, an absorption coefficient and an optical absorption (see para 2).
Regarding claim 40, Fukutani discloses a method, wherein the photoacoustic image is obtained by means of any of photoacoustic image tomography, photoacoustic image microscopy and photoacoustic elastography (see para 51).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukutani and Krocak or Fukutani, Krocak, and the skill in the art as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2009/0148010 A1 to Boroczky et al.
Regarding claim 14, Boroczky discloses a similar medical imaging method, wherein, for one or more training images of the sequence of training images, the machine learning algorithm analyses a vector object comprising histograms for each of said at least one voxel and a vector object comprising corresponding values of the optical property at each of said at least one voxel (see abstract and claim 1).
It would have been obvious and predictable to use a histogram and vector approach because doing so would provide high specificity and efficient calculation of data already taught in Fukutani and Krocak.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fukutani and Krocak or Fukutani, Krocak, and the skill in the art as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2008/0192995 A1 to Zhao.
Regarding claim 35, Zhao discloses a method, wherein a machine learning algorithm is further configured for estimating a confidence of the optical property at each of the at least one voxels of the photoacoustic image (see para 2).
It would have been obvious and predictable to use a confidence interval with a machine learning algorithm because doing so would allow a user to appreciate the quality of the output created by the machine learning algorithm.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fukutani and Krocak or Fukutani, Krocak, and the skill in the art as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2010/0053618 A1 to Nakajima et al.
Regarding claim 38, Nakajima discloses a similar photoacoustic imaging method, wherein the optical property is estimated from a sequence of photoacoustic images of the tissue obtained using sampling light of different wavelengths (see para 79).
It would have been obvious to one of skill in the art to have combined the teachings of Fukutani and Nakajima because doing so would predictably allow for determining concentration distributions of relevant biological substances.
Response to Arguments
Although moot in view of the new grounds of rejection, Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. 
Regarding Section 101, Applicant argues that the claimed subject matter is a practical use because it estimates photoacoustic data.  Applicant continues by describing the idea of using non-locality information to estimate photoacoustic data.
Applicant’s remarks are not persuasive because the remarks describe the idea of the invention instead of addressing the rejections made and the subject matter claimed. 
Presently, the claims merely recite the abstract idea of manipulating data.  The claims do not generate an image or provide any practical use or effect.  Consequently, Applicant has not overcome the concerns outlined in the Section 101 rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793